19 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gregory H. BOWERS, Petitioner,v.BONNEVILLE POWER ADMINISTRATION, Respondent.
No. 92-70639.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 8, 1994.Decided March 22, 1994.

1
Before:  BROWNING, KOZINSKI, and NOONAN, Circuit Judges


2
MEMORANDUM*


3
Bowers challenges Bonneville Power Administration's Puget Sound Area Electric Reliability Plan and the Environmental Impact Statement relating to that Plan.  During oral argument, Bonneville advised the court that Bonneville has not made a decision to construct a cross-Cascades transmission line and the Impact Statement and Reliability Plan do not (1) authorize or commit Bonneville to construct a cross-Cascades transmission line now or in the future;  (2) limit the contingency measures, order of priority or alternatives to be considered in the future to those identified in this Impact Statement and Reliability Plan;  or (3) preclude consideration of any contingency measures, order of priority, any other alternatives or otherwise predetermine or constrain Bonneville's choices or future course of action in any regard should the current Reliability Plan fail.  Bonneville also advises the court it has made no decision with respect to a power resource east of the Cascades.


4
Relying on these representations, we dismiss Bowers' petition for review.


5
DISMISSED.



*
 The parties are familiar with the facts and legal arguments and they will not be repeated here.  This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3